            Case 3:17-cv-00697-HZ      Document 27       Filed 12/22/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



VANESSA H.,                                                   No. 3:17-cv-00697-HZ

                      Plaintiff,                              ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Vanessa H. brought this action seeking review of the Commissioner’s final

decision to deny Supplemental Security Income (“SSI”) and Disability Insurance Benefits

(“DIB”). On May 15, 2018, the Court reversed the Commissioner’s decision and ordered that the

case be remanded for additional proceedings. Order, ECF 20. Judgment was also entered on May

15, 2018. ECF 21. On November 26, 2019 Plaintiff’s counsel received notice of Plaintiff’s award

for SSI benefits. Pl. Mot. Ex. B, ECF 25-3. On June 22, 2020, counsel received notice of

Plaintiff’s award for DIB benefits. Id. at Ex. C, ECF 25-4.



1 - ORDER
         Case 3:17-cv-00697-HZ          Document 27         Filed 12/22/20   Page 2 of 2




       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 25.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel’s hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS the motion [25] and awards Plaintiff’s counsel $14,181.00 in

attorney’s fees under 42 U.S.C. § 406(b). When issuing the section 406(b) check for payment to

Plaintiff’s attorney, the Commissioner is directed to subtract the amount previously received

under EAJA and send Plaintiff’s attorney the balance of $7,768.10, less any applicable

processing fees as allowed by statute. Any amount withheld after all administrative and court

attorney’s fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.



       Dated: ____________________________.
                 December 22, 2020
                                                            ~
                                                                       {-
                                                            g



                                                       ___________________________________
                                                       Marco A. Hernández
                                                       United States District Judge




2 - ORDER
